Exhibit 10(a)(1)

AMENDMENT TO NOTE AGREEMENT

This AMENDMENT TO NOTE AGREEMENT dated as of April 6, 2010 (this “Amendment”),
among NEWSTAR FINANCIAL, INC. (the “Company”), THE HOLDERS PARTY HERETO (the
“Holders”) and FORTRESS CREDIT CORP., individually and as administrative agent
for the Holders under the Note Agreement described below (in such capacity,
together with its successors and assigns, the “Administrative Agent”).

WHEREAS, the Company has entered into a Note Agreement dated as of January 5,
2010 with the Holders and the Administrative Agent (as amended, modified,
extended, supplemented or restated from time to time, the “Note Agreement”),
pursuant to which the Holders agreed, subject to the terms and conditions set
forth therein, to make revolving loans to the Company;

WHEREAS, the Company has informed the Administrative Agent and the Holders that
(a) Alameda NS Four Holding, LLC (“Alameda”) is a recently-formed wholly-owned
Subsidiary of the Company and should have been included as a Subsidiary
Guarantor on the Closing Date in accordance with the terms and conditions of the
Note Agreement (the “Alameda Joinder Requirement”), and (b) it seeks to
memorialize in writing the Administrative Agent’s informal waiver of the
requirement of Section 6.11 of the Note Agreement that the Company obtain a
Securities Account Control Agreement for that certain Securities Account of the
Company held at Wachovia Bank and used solely to hold the Company’s treasury
stock obtained in connection with the Company’s stock repurchase program (the
“Control Agreement Requirement”).

WHEREAS, the Company has requested that the Administrative Agent and the Holders
enter into this Amendment to (a) waive during the period from the Closing Date
until the execution and delivery of the below-defined Alameda Joinder Documents,
the Alameda Joinder Requirement, (b) formally document the waiver of the Control
Agreement Requirement, and (c) amend the Note Agreement as provided in this
Amendment, and the Administrative Agent and the Holders have agreed to do the
foregoing, subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment, the Company, the Holders party hereto and the
Administrative Agent hereby agree as follows:

1. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the Note Agreement.

2. Amendments to Note Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 6 below and in reliance on the representations
and warranties set forth in Section 4 below, the Note Agreement is hereby
amended as follows:

(a) Amendment to Section 1.01 of the Note Agreement. Section 1.01 of the Note
Agreement is hereby amended as follows:

(i) The definition of “Responsible Officer” is hereby amended by deleting such
definition in its entirety and by substituting the following therefor:

“Responsible Officer” means, in the case of any Person, the chief executive
officer, president, chief financial officer, treasurer, controller or chief
investment officer of such Person, or, in the case of a limited partnership, the
general partner of such Person. Any document delivered hereunder that is signed
by a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.



--------------------------------------------------------------------------------

(ii) Section 1.1 of the Note Agreement is hereby further amended by inserting
the following new definition of “Unapplied Cash” therein in appropriate
alphabetical order:

“Unapplied Cash” means (i) Cash received by the Company or any Subsidiary
Guarantor for the sole purpose of holding such funds in escrow for the benefit
of an identifiable third party until a separate escrow deposit account is
established and maintained, which account shall be promptly established,
provided that the escrowed funds described in this clause (i) shall at no time
exceed $1,000,000 in the aggregate for any single borrower, (ii) Cash in the
nature of an overpayment of an Obligor Loan received by the Company or any
Subsidiary Guarantor in its capacity as a lender or as the administrative or
collateral agent for a syndicate of lenders for so long as such amounts
constitute an overpayment, and/or (iii) Cash in the form of unidentified wires
until such wires can be properly identified for transfer to the appropriate
deposit account.

(b) Amendment to Section 6.10 of the Note Agreement. Clause (iv) of the fifth
sentence of Section 6.10 of the Note Agreement and the last sentence of
Section 6.10 of the Note Agreement are hereby amended by deleting such clause
(iv) and last sentence in their respective entireties and substituting the
following therefor:

“(iv) provided that no Default or Event of Default shall have occurred and be
continuing, those other accounts of the Company or any Subsidiary Guarantor
expressly designated on Schedule 6.10 attached hereto so long as the total
amount of funds on deposit in such designated accounts (excluding Unapplied
Cash) does not exceed $500,000 in the aggregate at any given time. Each Deposit
Account and Securities Account maintained by the Company and each Subsidiary
Guarantor is an account permitted under the preceding sentence or the last
sentence of Section 6.11 or is subject to a Deposit Account Control Agreement or
Securities Account Control Agreement, as applicable, and is listed on Schedule
6.10 or Schedule 6.11.”

(c) Amendment to Section 6.11 of the Note Agreement. Section 6.11 of the Note
Agreement is hereby amended by adding the following sentence at the end thereof:

“Notwithstanding anything in this Section 6.11 to the contrary, the Company and
the Subsidiary Guarantors shall be permitted to maintain not subject to the
Administrative Agent’s control that certain Securities Account of the Company
held at Wachovia Bank the last four digits of which are 0631 (or any successor
or replacement account) used solely for the purpose of holding the Company’s
treasury stock.”

3. Waiver. Subject to the satisfaction of the conditions precedent set forth in
Section 6 below and in reliance on the representations and warranties set forth
in Section 4 below, the Administrative Agent and the Holders hereby (a) waive
during the period from the Closing Date until the date of the execution and
delivery to the Administrative Agent of the below-defined Alameda Joinder
Documents, the Alameda Joinder Requirement, and (b) formally waive the Control
Agreement Requirement. As used herein, the term “Alameda Joinder Documents”
shall mean collectively, (i) that certain Annex to Guaranty in the form attached
to the Subsidiary Guaranty, (ii) that certain Supplement No. 1 to Pledge and
Security Agreement in the form attached to the Security Agreement, and (iii) a
Secretary’s Certificate, attaching organizational documents, incumbency
information, good standing certificates and resolutions, all in form and
substance similar to those delivered by the other Subsidiary Guarantors to the
Administrative Agent on the Closing Date. The parties hereto acknowledge that an

 

2



--------------------------------------------------------------------------------

opinion with respect to Alameda and the Alameda Joinder Documents is not being
requested or required by the Administrative Agent as of the date hereof (and
shall not be a condition to the waiver of the Alameda Joinder Requirement), but
that the Administrative Agent has reserved its right to hereafter request such
an opinion with respect to the addition of any subsidiary guarantor and the
Company hereby acknowledges such right. The parties acknowledge and agree that
the waivers contained herein are limited solely to the Alameda Joinder
Requirement and the Control Agreement Requirement. Except as expressly set forth
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Holder under the Note Agreement or any other Note Document executed in
connection therewith, nor constitute a waiver of any other provision contained
therein.

4. No Default; Representations and Warranties, Etc. The Company hereby
represents, warrants, confirms and covenants that: (a) the representations and
warranties of the Note Parties contained in Article V of the Note Agreement are
true and correct on and as of the date hereof as if made on such date (except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case, such representations were true and correct as of
such date); (b) after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing; and (c) the execution, delivery and
performance by the Company of this Amendment and the consummation of the
transactions contemplated hereby (i) have been duly authorized by all necessary
action on the part of the Company, (ii) have not violated, conflicted with or
resulted in a default under and will not violate or conflict with or result in a
default under any applicable law or regulation, any term or provision of the
organizational documents of the Company or any term or provision of any
indenture, agreement or other instrument binding on the Company or any of its
assets, and (iii) do not require any consent, waiver or approval of or by any
Person which has not been obtained.

5. Ratification and Confirmation. The Company hereby agrees and confirms that:

(a) the Note Agreement and each of the other Note Documents, as amended and
otherwise modified by the amendments specifically provided herein, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed; and

(b) the liens and security interests granted in favor of the Administrative
Agent for the benefit of itself and the Holders under the terms of the Note
Documents are perfected, effective, enforceable and valid and that such liens
and security interests are, in each case, a first priority lien and security
interest except to the extent otherwise expressly permitted by the Note
Documents and that such liens and security interests are hereby in all respects
ratified and confirmed.

6. Conditions to this Amendment. The effectiveness of this Amendment shall be
subject to the satisfaction of the following conditions precedent:

(a) Counterparts of Amendment. The Administrative Agent shall have received from
each party hereto either (a) a counterpart of this Amendment signed on behalf of
such party or (b) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment.

(b) Payments of Fees and Expenses. The Administrative Agent shall have received
all fees and other amounts due and payable to the Administrative Agent and the
Holders in connection with this Amendment, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
by the Company hereunder or under the Note Agreement (including without
limitation, the fees and disbursements of counsel to the Administrative Agent in
connection herewith).

 

3



--------------------------------------------------------------------------------

(c) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent shall have reasonably requested, all of
which shall be in form and substance satisfactory to the Administrative Agent.

7. Miscellaneous.

(a) Except as otherwise expressly set forth herein, nothing herein shall be
deemed to constitute an amendment, modification or waiver of any of the
provisions of the Note Agreement or the other Note Documents, all of which
remain in full force and effect as of the date hereof and are hereby ratified
and confirmed. The Company acknowledges and agrees that nothing contained herein
shall be deemed to entitle such party to a consent to, or a waiver, amendment or
modification of, any of the terms, conditions, obligations, covenants or
agreements contained in the Note Documents in similar or different circumstances
or shall prejudice any right or rights which any Holder now has or may have
under, or in connection with, the Note Agreement, as amended hereby, the Note
Documents, or any other documents referred to herein or therein.

(b) This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. Whenever the terms or sections amended
hereby shall be referred to in the Note Agreement, Note Documents or such other
documents (whether directly or by incorporation into other defined terms), such
defined terms shall be deemed to refer to those terms or sections as amended by
this Amendment.

(c) This Amendment shall be governed by, and construed in accordance with, the
law of the State of New York applicable to agreements made and to be performed
entirely within such state, provided that the Administrative Agent and each
Holder shall retain all rights arising under Federal law. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

(d) The Company agrees to pay all reasonable expenses, including legal fees and
disbursements incurred by the Administrative Agent in connection with this
Amendment and the transactions contemplated hereby.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

COMPANY NEWSTAR FINANCIAL, INC. By:    /s/ JOHN J. FRISHKOPF   John J. Frishkopf
  Treasurer

 

ADMINISTRATIVE AGENT

FORTRESS CREDIT CORP.,

as Administrative Agent

By:    /s/ CONSTANTINE M. DAKOLIAS   Name: Constantine M. Dakolias   Title:
President

 

HOLDERS

FORTRESS CREDIT OPPORTUNITIES I LP.,

as a Holder

 

By: Fortress Credit Opportunities I GP LLC, its general partner

By:    /s/ CONSTANTINE M. DAKOLIAS   Name: Constantine M. Dakolias   Title:
President

Signature Page to Amendment to Note Agreement